     Case 2:20-cv-06044-DOC-JDE Document 13 Filed 10/08/20 Page 1 of 2 Page ID #:115




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11
      RODNEY CHAPMAN, JR.,                  )   Case No. 2:20-cv-06044-DOC-JDE
12                                          )
                        Plaintiff,          )
13                                          )   ORDER TO SHOW CAUSE RE
                                            )   DISMISSAL FOR FAILURE TO
14                      v.                  )
                                            )   COMPLY WITH LOCAL RULE
15    CITY AND COUNTY OF LOS                )   41-6
      ANGELES, et al.,                      )
16                                          )
                                            )
17                      Defendants.         )
18
19          On July 6, 2020, Plaintiff Rodney Chapman Jr. (“Plaintiff”), proceeding

20    pro se filed a Complaint under 42 U.S.C. § 1983 (“Section 1983” or “§ 1983”)

21    arising out of an alleged incident during Plaintiff’s detention at the Twin

22    Towers Correctional Facility (“Twin Towers”) in Los Angeles, California.

23    Dkt. 1. On August 27, 2020, Plaintiff filed a First Amended Complaint for civil

24    rights violations allegedly stemming from the incident. Dkt. 8 (“FAC”).

25          On September 16, 2020, the Court issued an Order Regarding the FAC

26    and an Order Granting Plaintiff’s Request to Proceed In Forma Pauperis. Dkt.

27    9, 10 (“Orders”). On October 6, 2020, the Orders were returned by the U.S.

28    Postal Service to the Court as undelivered with no forwarding possible.
     Case 2:20-cv-06044-DOC-JDE Document 13 Filed 10/08/20 Page 2 of 2 Page ID #:116




1           Local Civil Rule 41-6 provides:
2                  A party proceeding pro se shall keep the Court and opposing
3           parties apprised of such party’s current address and telephone
            number, if any, and e-mail address, if any. If mail directed by the
4           Clerk to a pro se plaintiff’s address of record is returned undelivered
5           by the Postal Service, and if, within fifteen (15) days of the service
            date, such plaintiff fails to notify, in writing, the Court and opposing
6
            parties of said plaintiff’s current address, the Court may dismiss the
7           action with or without prejudice for want of prosecution.
8
            More than 15 days have passed since the Court served the Orders by U.S.
9
      Mail upon Plaintiff at his address of record, with the Orders having now been
10
      returned as undeliverable.
11
            Plaintiff is hereby ORDERED TO SHOW CAUSE, in writing, within 14
12
      days from the date of this order, why the action should not be dismissed for the
13
      apparent failure to comply with Local Civil Rule 41-16. If Plaintiff does not
14
      timely file a response to this Order, the action may be dismissed for the same
15
      reason and for failure to prosecute and failure to comply with a Court order.
16
17
      See Fed. R. Civ. P. 41(b).

18
19    Dated: October 08, 2020
20                                                ____________________________
21                                                JOHN D. EARLY
                                                  United States Magistrate Judge
22
23
24
25
26
27
28

                                              2
